Hornblowjbr, C. J.
The counsel for the plaintiff below, on the trial of the appeal, asked his witness, what had been the plaintiff’s rates of charging for like services, to other persons, at the time his account against the defendant accrued. To this question the defendant objected; but the court overruled the objection and permitted the question to be asked. This decision is complained of as error; but whether the decision was right or wrong, is perfectly immaterial; for it appears by the state of the case, that the witness, in answer to the question, said he could not tell.
The second error assigned is, that the court rejected the testimony of a witness called on the part of the defendant.
In answer to a question put to this witness by the defendant’s counsel, he stated that he was a surveyor and had been so for thirty years; but had not practised much until within the last three or four years; that he had made a survey and map of the premises which the plaintiff had surveyed for the defendant. The witness was proceeding to speak of that survey, but the plaintiff’s counsel interposed and asked him, when the survey he was speaking of had been made, to which the witness replied, that it was since the trial of this cause before the justice. Whereupon the plaintiff objected to the farther examination of the witness upon the subject of the survey and map made by him ; and the court sustained the objection.
Whether this decision was right or wrong, seems to me also, *176to be unimportant; for the witness was afterwards examined by the defendant and testified concerning his knowledge of the premises that had been surveyed for the defendant by the plaintiff below, and how much the services were worth. He stated as he said he had testified on the trial below, that the premises could be surveyed and mapped for twenty or twenty-five dollars; and that from his knowledge of the premises, he could survey the tract, find chain bearers and make the map for seventeen dollars and fifty cents. I cannot see therefore that the defendant lost anything by this latter decision of the court.
A third, error is assigned on the exclusion by the court of part of the testimony of another witness called by the defendant below.
This witness was a son of the defendant, who, after testifying that he did not know what the general price of surveying was in the year 1837, was proceeding to detail the expense of a particular survey that had been made on Staten Island, when the plaintiff objected to such statement and the court sustained the objection, and I think they did so with great propriety.

Judgment affirmed.